Technest Holdings, Inc.

2006 Stock Award Plan




1.

Purpose.  The purpose of this plan (the “Plan”) is to secure for Technest
Holdings, Inc., a Nevada corporation (the “Company”) and its shareholders the
benefits arising from capital stock ownership by employees, officers and
directors of, and consultants or advisors to, the Company and its parent and
subsidiary corporations who are expected to contribute to the Company’s future
growth and success.  Under the Plan recipients may be awarded shares of the
Company’s Common Stock (“Stock Awards”).  Except where the context otherwise
requires, the term “Company” shall include any parent and all present and future
subsidiaries of the Company as defined in Sections 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended or replaced from time to time (the
“Code”).  

2.

Administration.  The Plan shall be administered by the Board, whose construction
and interpretation of the terms and provisions of the Plan shall be final and
conclusive.  The Board may in its sole discretion issue Stock Awards.  The Board
shall have authority, subject to the express provisions of the Plan, to construe
Stock Award Agreements and the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of Stock
Award Agreements, to determine the fair market value of stock issued pursuant to
a Stock Award, and to make all other determinations in the judgment of the Board
necessary or desirable for the administration of the Plan.  The Board may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Stock Award Agreement in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency.  No director or person acting pursuant to authority
delegated by the Board shall be liable for any action or determination under the
Plan made in good faith.  The Board may, to the full extent permitted by or
consistent with applicable laws or regulations, delegate any or all of its
powers under the Plan to a committee (the “Committee”) appointed by the Board,
and if the Committee is so appointed all references to the Board in the Plan
shall mean and relate to such Committee, other than references to the Board in
this sentence and in Section 2 (as to amendment or termination of the Plan).

3.

Eligibility.  Stock Awards may be issued to persons who are, at the time of such
grant or issuance, employees, officers or directors of, or consultants or
advisors to, the Company.

4.

Stock Subject to Plan.  Subject to adjustment as provided in this Section 4, the
maximum number of shares of Common Stock which may be issued under the Plan is
one million (1,000,000) shares.   If, through or as a result of any merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction, (i) the outstanding shares of
Common Stock are increased, decreased or exchanged for a different number or
kind of shares or other securities of the Company, or (ii) additional shares or
new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment may be made in the
maximum number and kind of shares reserved for issuance under the Plan.

5.

Stock Award Agreements.   As a condition to the issuance of a Stock Award, each
recipient thereof shall execute an agreement (“Stock Award Agreement”) in such
form not inconsistent with the Plan as may be approved by the Board of
Directors.  Such Stock Award Agreements may differ among recipients.

6.

Other Employee Benefits.  The amount of any compensation deemed to be received
by an employee as a result of the grant of a Stock Award will not constitute
compensation with respect to which any other employee benefits of such employee
are determined, including, without limitation, benefits under any bonus,
pension, profit-sharing, life insurance or salary continuation plan, except as
otherwise specifically determined by the Board of Directors.

7.

Amendment of the Plan.  The Board may at any time, and from time to time, modify
or amend in any respect or terminate the Plan.

8.

Withholding.  The Company shall have the right to deduct from payments of any
kind otherwise due to the recipient of a Stock Award, any federal, state or
local taxes of any kind required by law to be withheld with respect to such
award.

9.

Effective Date.  The Plan shall become effective when adopted by the Board of
Directors.

10.

Requirements of Law.  The Company shall not be required to issue any shares
under any Stock Award Agreement if the issuance of such shares shall constitute
a violation by the Stock Award recipient or by the Company of any provisions of
any law or regulation of any governmental authority.  

11.

Governing Law.  This Plan and each Stock Award Agreement shall be governed by
the laws of Massachusetts, without regard to its principles of conflicts of law.